Name: Commission Implementing Regulation (EU) 2019/446 of 19 March 2019 amending and correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: international trade;  trade policy;  trade;  cooperation policy;  foodstuff
 Date Published: nan

 20.3.2019 EN Official Journal of the European Union L 77/67 COMMISSION IMPLEMENTING REGULATION (EU) 2019/446 of 19 March 2019 amending and correcting Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (1), and in particular Article 33(2) and (3) and Article 38(d) thereof, Whereas: (1) Products imported from a third country may be placed on the Union market as organic if they are covered by a certificate of inspection issued by the competent authorities, control authorities or control bodies of a recognised third country or by a recognised control authority or control body. In accordance with Action 12 of the Action Plan for the Future of Organic Production in the European Union (2), the Commission has developed a system of electronic certification for imports of organic products, as a module integrated into the electronic Trade Control and Expert System (TRACES) established by Commission Decision 2003/24/EC (3). In order to improve the functioning of the electronic certification system, it is appropriate to use the qualified electronic seal in TRACES for the endorsement of the certificates of inspection for the purposes of Commission Regulation (EC) No 1235/2008 (4). (2) Annex III to Regulation (EC) No 1235/2008 sets out the list of third countries whose systems of production and control measures for organic production of agricultural products are recognised as equivalent to those laid down in Regulation (EC) No 834/2007. (3) According to information provided by Australia, the internet address of its competent authority has changed. Furthermore, the names of the control bodies Australian Certified Organic Pty. Ltd and NASAA Certified Organic (NCO) have changed. (4) According to information provided by Chile, ARGENCERT is not recognised by the Chilean authorities as a control body and should therefore be deleted from the list. The name of BIO CERTIFICADORA SERVICIOS LIMITADA has changed. (5) Annex IV to Regulation (EC) No 1235/2008 sets out the list of control authorities and control bodies competent to carry out controls and issue certificates in third countries for the purpose of equivalence. (6) BAÃAK Ekolojik Ã rÃ ¼nler Kontrol ve Sertifikasyon Hizmetleri Tic. Ltd has notified the Commission of the change of its address. (7) The Commission has received and examined a request from CCPB Srl to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product category A to Benin, Cote d'Ivoire and Togo, for product category D to Vietnam, and for product categories D and E to Seychelles and Hong Kong. (8) The Commission carried out investigations on suspected irregularities in relation to several lots of products from Kazakhstan, Moldova, Russia, Turkey and the United Arab Emirates that had been certified as being organic by Control Union Certifications. Control Union Certifications did not provide timely and conclusive answers to the various requests for information made by the Commission. In addition, Control Union Certifications failed to demonstrate the traceability and organic status of those products. Moreover, Control Union Certifications issued a certificate of inspection for products that had previously been downgraded to conventional by the competent authorities of a Member State due to pesticide residues. Therefore, the Commission has decided to withdraw the recognition of Control Union Certifications pursuant to points (c), (d) and (f) of the first subparagraph of Article 12(2) of Regulation (EC) No 1235/2008 for all product categories in respect of Kazakhstan, Moldova, Russia, Turkey and the United Arab Emirates. As a consequence, the entries relating to those countries should be deleted from the list of recognised control bodies and control authorities in Annex IV to Regulation (EC) No 1235/2008 for Control Union Certifications. (9) The Commission has received and examined a request from Ecocert SA to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product category D to Kosovo. (10) The Commission has received a request from Florida Certified Organic Growers and Consumers, Inc. (FOG), DBA as Quality Certification Services (QCS) to change its address. (11) The Commission has received and examined a request from IBD CertificaÃ §Ã µes Ltda to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Colombia, Ecuador and Peru. (12) The Commission has received and examined a request from OrganizaciÃ ³n Internacional Agropecuaria to amend its specifications. Based on the information received, the Commission has concluded that it is justified to extend the geographical scope of its recognition for product categories A and D to Russia and for product category E to Argentina. (13) Organska Kontrola and Quality Assurance International have notified the Commission of the change of their addresses. (14) Annex IV to Regulation (EC) No 1235/2008 as amended by Implementing Regulation (EU) 2019/39 (5) erroneously refers to Letis S.A as a recognised control body for product category B in respect of Belize, Brazil, Colombia, Costa Rica, the Dominican Republic, Guatemala, Honduras, Panama and El Salvador. That error needs to be corrected. (15) Annex IV to Regulation (EC) No 1235/2008 as amended by Implementing Regulation (EU) 2019/39 also erroneously refers to Organic Control System as a recognised control body for product category E in respect of the Republic of North Macedonia. That error needs to be corrected as well. (16) Regulation (EC) No 1235/2008 should therefore be amended and corrected accordingly. (17) The deletion of the recognition of Letis S.A for product category B in respect of Belize, Brazil, Colombia, Costa Rica, the Dominican Republic, Guatemala, Honduras, Panama and El Salvador and the deletion of the recognition of Organic Control System for product category E in respect of the Republic of North Macedonia should apply retroactively from the date of entry into force of Implementing Regulation (EU) 2019/39. (18) The measures provided for in this Regulation are in accordance with the opinion of the Committee on organic production, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1235/2008 is amended and corrected as follows: (1) in Article 13(2), the second subparagraph is replaced by the following: The original certificate of inspection shall be a printed and hand-signed copy of the completed electronic certificate in TRACES or, alternatively, a certificate of inspection signed in TRACES with a qualified electronic seal within the meaning of Article 3(27) of Regulation (EU) No 910/2014 of the European Parliament and of the Council (*1). (*1) Regulation (EU) No 910/2014 of the European Parliament and of the Council of 23 July 2014 on electronic identification and trust services for electronic transactions in the internal market and repealing Directive 1999/93/EC (OJ L 257, 28.8.2014, p. 73).;" (2) Annex III is amended in accordance with Annex I to this Regulation; (3) Annex IV is amended and corrected in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Points (7) and (8) of Annex II shall apply from 31 January 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 189, 20.7.2007, p. 1. (2) COM(2014) 179 final. (3) Commission Decision 2003/24/EC of 30 December 2002 concerning the development of an integrated computerised veterinary system (OJ L 8, 14.1.2003, p. 44). (4) Commission Regulation (EC) No 1235/2008 of 8 December 2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 334, 12.12.2008, p. 25). (5) Commission Implementing Regulation (EU) 2019/39 of 10 January 2019 amending Regulation (EC) No 1235/2008 laying down detailed rules for implementation of Council Regulation (EC) No 834/2007 as regards the arrangements for imports of organic products from third countries (OJ L 9, 11.1.2019, p. 106). ANNEX I Annex III to Regulation (EC) No 1235/2008 is amended as follows: (1) the entry relating to Australia is amended as follows: (a) in point 4, the internet address is replaced by the following: http://www.agriculture.gov.au/; (b) in point 5, the rows relating to code numbers AU-BIO-001 and AU-BIO-004 are replaced by the following: AU-BIO-001 ACO Certification Ltd www.aco.net.au AU-BIO-004 NASAA Certified Organic www.nasaa.com.au (2) in the entry relating to Chile, point 5 is amended as follows: (a) the row relating to code number CL-BIO-004 is deleted; (b) the row relating to code number CL-BIO-010 is replaced by the following: CL-BIO-010 BIO CERTIFICADORA SERVICIOS LIMITADA O BIOAUDITA https://www.bioaudita.cl ANNEX II Annex IV to Regulation (EC) No 1235/2008 is amended and corrected as follows: (1) in the entry relating to BaÃak Ekolojik Ã rÃ ¼nler Kontrol ve Sertifikasyon Hizmetleri Tic. Ltd, point 1 is replaced by the following: 1. Address: AtatÃ ¼rk Mahallesi 1014. Sokak No:21 D:1, 35920 SelÃ §uk/IZMIR, Turkey; (2) in the entry relating to CCPB Srl, in point 3, the following rows are inserted in the order of the code numbers: BJ-BIO-102 Benin x      CI-BIO-102 CÃ ´te d'Ivoire x      HK-BIO-102 Hong Kong    x x  SC-BIO-102 Seychelles    x x  TG-BIO-102 Togo x      VN-BIO-102 Vietnam    x   (3) in the entry relating to Control Union Certifications, in point 3, the following rows are deleted: AE-BIO-149 United Arab Emirates x x x x x x KZ-BIO-149 Kazakhstan x x x x x x MD-BIO-149 Moldova x x x x x x RU-BIO-149 Russia x x x x x x TR-BIO-149 Turkey x x x x x x (4) in the entry relating to Ecocert SA, in point 3, the following row is inserted in the order of the code numbers: XK-BIO-154 Kosovo    x   (5) in the entry relating to Florida Certified Organic Growers and Consumers, Inc. (FOG), DBA as Quality Certification Services (QCS), point 1 is replaced by the following: 1. Address: 5700 SW 34th st, suite 349, Gainesville, FL 32608, United States; (6) in the entry relating to IBD CertificaÃ §Ã µes Ltda, in point 3, the following rows are inserted in the order of the code numbers: CO-BIO-122 Colombia x   x   EC-BIO-122 Ecuador x   x   PE-BIO-122 Peru x   x   (7) in the entry relating to Letis S.A, in point 3, in the rows relating to Belize, Brazil, Colombia, Costa Rica, the Dominican Republic, Guatemala, Honduras, Panama and El Salvador, the cross in column B is deleted; (8) in the entry relating to Organic Control System, in point 3, in the row relating to the Republic of North Macedonia, the cross in column E is deleted; (9) in the entry relating to OrganizaciÃ ³n Internacional Agropecuaria, point 3 is amended as follows: (a) the following row is inserted in the order of the code numbers: RU-BIO-110 Russia x   x   (b) in the row relating to Argentina, a cross is added in column E; (10) in the entry relating to Organska Kontrola, point 1 is replaced by the following: 1. Address: KranjÃ eviÃ eva 15, 71 000 Sarajevo, Bosna i Hercegovina; (11) in the entry relating to Quality Assurance International, point 1 is replaced by the following: 1. Address: 4370 La Jolla Village Drive, Suite 300, San Diego, CA 92122, United States..